                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                   ANDERSON DIVISION


Pinnacle Financial Partners as              )
Conservator and Guardian ad Litem for       )            C.A. No. 8:18-cv-02584-DCC
Jane Doe, a minor child, and Mother and     )
Father Doe,                                 )
                                            )
Plaintiffs,                                 )                ANSWER AND
                                            )           AFFIRMATIVE DEFENSES
vs.                                         )
                                            )
Anita Richardson and Pickens County         )
School District,                            )
                                            )
Defendants.                                 )

        Defendants, Pickens County School District and Anita Richardson, by and through the

undersigned counsel, hereby respond to the Complaint of Plaintiffs in accordance with the

numbered paragraphs thereof, as follows:

                                JURISDICTION AND VENUE

        1.     Admitted.

        2.     Admitted.

        3.     Admitted.

        4.     Admitted

                                          THE PARTIES

        5.     Admitted.

        6.     Admitted.

        7.     Denied for lack of information.

        8.     Admitted.

        9.     Admitted.
       10.     Admitted.

       11.     Defendants admit that Defendant Richardson was an employee acting within the

scope of her employment at all times relevant to the complaint.

       12.     Defendants admit only that Male Student L was a student enrolled in the

Defendant District at all times relevant to the complaint. Any remaining allegations are denied.

                                 FACTUAL BACKGROUND

       13.     Admitted.

       14.     Admitted.

       15.     Admitted.

       16.     Admitted.

       17.     Denied as stated. Defendants admit only that Male Student L participated in the

Defendant District’s school choice program. Any remaining allegations are denied.

       18.     Denied.

       19.     Denied.

       20.     Admitted.

       21.     Denied.

       22.     Denied.

       23.     Denied.

       24.     Denied.

       25.     Denied.

       26.     Denied as stated. Defendants admit only that the minor Plaintiff’s pants were

pulled down slightly but deny that Male Student L was solely responsible for the partial

movement of the pants. Any remaining allegations are denied.

       27.     Denied.

       28.     Denied.


                                                2
       29.     Denied.

       30.     Denied as stated. The Defendants admit only that the driver and/or monitor

addressed both the minor Plaintiff and Male Student L at the time the incident occurred.

       31.     Denied as stated. Defendants admit only that they informed both sets of parents

about the incident in a timely manner.

       32.     Denied.

       33.     Denied.

       34.     Admitted.

       35.     Denied as stated. Defendants deny that Male Student L sexually assaulted the

minor Plaintiff, and any intention of the minor Plaintiff is denied for lack of knowledge.

       36.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

Defendants deny the remaining allegations.

       37.     Denied as stated. Defendants deny that the minor Plaintiff was a “child victim of

sexual assault,” was subjected to “improper or unskilled questioning,” or suffered any emotional

or psychological harm.

       38.     Denied.

       39.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

Defendants admit only that Defendant Richardson offered counseling services approximately

three weeks after the incident occurred. Any remaining allegations are denied.

       40.     Denied.

       41.     Denied.

       42.     Denied upon information and belief.

       43.     Denied.

       44.     Denied.

       45.     Denied.


                                                 3
       46.     Denied.

       47.     This paragraph states no facts which Defendants are required to admit or deny.

To the extent a response may be required, Defendants deny that Male Student L committed a

sexual assault or that Defendants harmed Plaintiffs.

       48.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

Defendants admit only that months after the incident occurred, Mother and Father Doe applied to

transfer the minor Plaintiff and her brother to another school through the school choice program.

       49.     Admitted in part and denied in part. Defendants admit only that the minor

Plaintiff and her brother were denied a transfer based on attendance records. Defendants further

allege that the minor Plaintiff and her brother were permitted to attend another school through

the school choice program effective January 2018.

       50.     Denied.

       51.     Admitted.

       52.     Admitted.

       53.     Admitted.

       54.     Admitted in part and denied in part. Defendants admit only that the School

District is responsible for tortious acts of its employees committed within the course and scope

of employment, subject to the South Carolina Tort Claims Act and exceptions to liability set

forth therein. Defendants deny any actionable act or omission by any District employee.

       55.     Admitted.

       56.     Admitted.

       57.     Admitted.

       58.     Admitted.

       59.     Admitted.

       60.     Denied.


                                                4
       61.     Denied as stated. Defendants admit only that as an assistant principal one of

Defendant Richardson’s job responsibilities includes making decisions about student discipline

issues in conjunction with others.

       62.     Denied.

       63.     Admitted.

       64.     Admitted.

       65.     Denied.

       66.     Denied.

       67.     Denied

       68.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied.

       69.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       75.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       76.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       77.     Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.


                                                 5
       78.       Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       79.       Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       80.       Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       81.       Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

       82.       Denied as stated. Defendants deny that the minor Plaintiff was sexually assaulted.

All other allegations are denied for lack of information.

  FIRST CAUSE OFACTION: VIOLATION OF TITLE IX AS TO DEFENDANT PICKENS
                        COUNTY SCHOOL DISTRICT

       83.       Defendants incorporate by reference their responses to paragraphs 1 through 82 of

the Complaint.

       84.       Denied.

       85.       Denied, including all subparts.

       86.       Denied.

        SECOND CAUSE OF ACTION: § 1983 VIOLATION AS TO DEFENDANTS
          PICKENS COUNTY SCHOOL DISTRICT AND ANITA RICHARDSON

       87.       Defendants incorporate by reference their responses to paragraphs 1 through 86 of

the Complaint.

       88.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required, the allegations are admitted.

       89.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required, the allegations are admitted.

       90.       Denied, including all subparts.


                                                   6
       91.       Denied.

       92.       Denied.

       93.       Denied.

       94.       Denied.

       THIRD CAUSE OF ACTION: NEGLIGENCE AND/OR GROSS NEGLIGENCE

       95.       Defendants incorporate by reference their responses to paragraphs 1 through 94 of

the Complaint.

       96.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required, Defendants admit only that their duties toward students

and others are controlled by the South Carolina Tort Claims Act.

       97.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required, Defendants admit only that their duties toward students

and others are controlled by the South Carolina Tort Claims Act.

       98.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required, Defendants admit only that they notified the parents of the

incident in a timely manner. Defendants admit only that their duties toward students and others

are controlled by the South Carolina Tort Claims Act.

       99.       This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required. To the extent a response may be required, admit only that

their duties toward students and others are controlled by the South Carolina Tort Claims Act.

       100.      This paragraph states legal conclusions as to which no response is required. To

the extent a response may be required. To the extent a response may be required, admit only that

their duties toward students and others are controlled by the South Carolina Tort Claims Act.

       101.      Denied, including all subparts.

       102.      Denied, including all subparts.


                                                   7
        103.    Denied, including all subparts.

                 FOURTH CAUSE OF ACTION: INTENTIONAL INFLICTION
                            OF EMOTIONAL DISTRESS

        104.    Defendants incorporate by reference their responses to paragraphs 1 through 103

of the Complaint.

        105.    Denied.

        106.    Denied.

        107.    Denied.

        108.    Defendants deny that Plaintiffs are entitled to the relief requested in the

Complaint or any other recovery from Defendants.

        109.    Defendants deny each and every other allegation of the Complaint except those

specifically admitted herein.

                                FIRST AFFIRMATIVE DEFENSE

        Defendant District and Ms. Richardson are immune from liability under Section 15-78-

60(5) of the Tort Claims Act because Plaintiffs’ alleged injuries resulted, if at all, from

Defendants’ exercise of discretion or judgment or Defendants’ performance or failure to perform

an act or service that is in its or her discretion or judgment.

                              SECOND AFFIRMATIVE DEFENSE

        Defendant District and Ms. Richardson are immune from liability under Section 15-78-

60(25) of the Tort Claims Act because Plaintiffs’ alleged injuries resulted, if at all, from an exercise

of Defendants’ responsibility or duty to supervise, protect, and control its students and/or

employees, and Defendants did not exercise this responsibility or duty in a grossly negligent matter.

                                THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are subject to the South Carolina Tort Claims Act's limitations and

immunities with respect to causes of action and liability, including §§15-78-40, and -70.



                                                   8
                             FOURTH AFFIRMATIVE DEFENSE

       Defendant Richardson is entitled to have this action dismissed on the grounds of qualified

immunity. Defendant Richardson acted with a reasonable, good faith belief in the lawfulness

and constitutionality of her actions, and the alleged wrongful conduct did not violate clearly

settled law or established rights. The conduct of Defendant Richardson was lawful, justified, and

made in good faith.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims for punitive damages are subject to, limited by, and governed by the

due process clause of the United States Constitution.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs failed to mitigate their damages, if any.

                            SEVENTH AFFIRMATIVE DEFENSE

       Defendants plead as a further bar to and limitation on this action each and every

provision of the South Carolina Tort Claims Act, including the limitations on damages and the

exceptions to the waiver of sovereign immunity.

                             EIGHTH AFFIRMATIVE DEFENSE

       At all times relevant to the Complaint, Defendant Richardson acted within the scope of

her employment and official duties and is immune from individual liability under the South

Carolina Tort Claims Act.

                              NINTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiffs seek recovery under 42 U.S.C. § 1983, their claims are barred

because no official policy or custom of Defendant School District played any part in the alleged

constitutional violation, which is expressly denied.




                                                  9
                              TENTH AFFIRMATIVE DEFENSE

       Any injury claimed to have been sustained by Plaintiffs was not proximately caused by

an act of Defendants, but rather was due to the intervening, independent, and intentional act of a

third person; said act being the sole, proximate and direct cause of Plaintiffs’ alleged injuries, for

which Defendants are not liable.

       WHEREFORE, having fully answered the Complaint, Defendants respectfully pray that

the Court dismiss Plaintiffs’ claims against them, with all costs and expenses awarded to

Defendants, together with any and all further relief that the Court deems equitable and just

                                               Respectfully submitted,

                                               HALLIGAN MAHONEY WILLIAMS SMITH
                                               FAWLEY & REAGLE, PA


                                               By:     s/ Thomas K. Barlow
                                                       Allison Aiken Hanna, Fed. I.D. No. 7173
                                                       ahanna@hmwlegal.com

                                                       Thomas K. Barlow, Fed. I.D. No. 7483
                                                       tbarlow@hmwlegal.com

                                               P.O. Box 11367
                                               Columbia, South Carolina 29211
                                               (803) 254-4035

                                               Attorneys for Defendants

October 18, 2018

Columbia, South Carolina




                                                 10
